Exhibit 10.4

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
October 21, 2009 among OMEGA PROTEIN CORPORATION, a Nevada corporation (the
“Company”), OMEGA PROTEIN, INC., a Virginia corporation (“OPI” and, together
with the Company, the “Borrowers” and each a “Borrower”), together with the
other parties identified as “Obligors” on the signature page hereto and such
other parties that may become Obligors hereunder after the date hereof (together
with the Borrowers, individually an “Obligor”, and collectively the “Obligors”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (the
“Lender”).

RECITALS

A. Pursuant to that certain Loan Agreement dated as of the date hereof (as
amended, modified, extended, renewed or replaced from time to time, the “Loan
Agreement”) among the Borrowers and the Lender, the Lender has agreed to make
Loans, issue Standby Letters of Credit, and provide services pursuant to the
Swap Agreements and Treasury Management Agreements, upon the terms and subject
to the conditions set forth therein, and the Guarantors have agreed to guarantee
the same; and

B. This Agreement is required by the terms of the Loan Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement. Such terms include,
without limitation, “Closing Date,” “Event of Default,” “Excluded Property,”
“Guarantors,” “Lien,” “Loan Documents,” “Obligations,” “Permitted Liens,”
“Person,” and “Subsidiary”, “Swap Agreement,” and “Treasury Management
Agreement.”

(b) The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Adverse Claim, As-Extracted Collateral, Chattel
Paper, Commercial Tort Claim, Consumer Goods, Deposit Account, Document,
Electronic Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangible, Goods, Instrument, Inventory, Investment Company Security,
Investment Property, Letter-of-Credit Right, Manufactured Home, Money, Proceeds,
Securities Account, Security Entitlement, Security, Software, Supporting
Obligation and Tangible Chattel Paper.

(c) The following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.



--------------------------------------------------------------------------------

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

“Pledged Equity” means, with respect to each Obligor, (i) one hundred percent
(100%) of the issued and outstanding Equity Interests of each Domestic
Subsidiary of the Borrowers that is directly owned by such Obligor and
(ii) sixty-six percent (66%) (or such greater percentage that, due to a change
in an applicable Law after the date hereof, (A) could not reasonably be expected
to cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary (that is not an Inactive
Subsidiary) of the Borrowers that is directly owned by such Obligor, including
the Equity Interests of the Subsidiaries owned by such Obligor as set forth on
Schedule 1(b) hereto, in each case together with the certificates (or other
agreements or instruments), if any, representing such shares, and all options
and other rights, contractual or otherwise, with respect thereto, including, but
not limited to, the following:

(i) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(ii) in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

“Real Estate Leases” means all leases, licenses and other agreements granting
any Obligor any rights in real property other than ownership.

“Secured Obligations” means, without duplication, (a) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including the fees, charges and disbursements of
counsel.

 

2



--------------------------------------------------------------------------------

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Texas except as such term may be used in connection with the perfection
of the Collateral and then the applicable jurisdiction with respect to such
affected Collateral shall apply.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

Section 2. Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Obligor hereby grants to the Lender, for the benefit of the holders of the
Secured Obligations, a continuing lien on and security interest in, and a right
to set off against, any and all right, title and interest of such Obligor in and
to all of the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all
Chattel Paper; (c) those certain Commercial Tort Claims set forth on
Schedule 2(c) hereto; (d) all Copyrights; (e) all Copyright Licenses; (f) all
Deposit Accounts; (g) all Documents; (h) all Equipment; (i) all Fixtures;
(j) all General Intangibles (including, without limitation, fishing permits);
(k) all Instruments; (l) all Inventory; (m) all Investment Property; (n) all
Letter-of-Credit Rights; (o) all Money; (p) all Patents; (q) all Patent
Licenses; (r) all Pledged Equity; (s) all Real Estate Leases; (t) all Software;
(u) all Supporting Obligations; (v) all Trademarks; (w) all Trademark Licenses;
and (x) all Accessions and all Proceeds of any and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (i) Excluded Property
and (ii) any General Intangible, permit, lease, license, contract or other
Instrument of an Obligor if the grant of a security interest in such General
Intangible, permit, lease, license, contract or other Instrument in the manner
contemplated by this Agreement, under the terms thereof or under applicable Law,
is prohibited and would result in the termination thereof or give the other
parties thereto the right to terminate, accelerate or otherwise alter such
Obligor’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both); provided that (a) any such limitation
described in the foregoing clause (ii) on the security interests granted
hereunder shall only apply to the extent that any such prohibition could not be
rendered ineffective pursuant to the UCC or any other applicable Law (including
Debtor Relief Laws) or principles of equity and (b) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any applicable Law, General Intangible, permit, lease,
license, contract or other Instrument, to the extent sufficient to permit any
such item to become Collateral hereunder, or upon the granting of any such
consent,

 

3



--------------------------------------------------------------------------------

or waiving or terminating any requirement for such consent, a security interest
in such General Intangible, permit, lease, license, contract or other Instrument
shall be automatically and simultaneously granted hereunder and shall be
included as Collateral hereunder.

The Obligors hereby acknowledge and agree that the security interest created
hereby in the Collateral (i) constitutes continuing collateral security for all
of the Secured Obligations, whether now existing or hereafter arising and
(ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

Section 3. Representations and Warranties. Each Obligor hereby represents and
warrants to the Lender, that:

(a) Ownership. Each Obligor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity of such Obligor.

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Lender, for the benefit of the holders of the Secured
Obligations, in the Collateral of such Obligor and, when properly perfected by
filing, shall constitute a valid and perfected, first priority security interest
in such Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. The
taking possession by the Lender of the certificated securities (if any)
evidencing the Pledged Equity and all other Instruments constituting Collateral
will perfect and establish the first priority of the Lender’s security interest
in all the Pledged Equity evidenced by such certificated securities and such
Instruments. With respect to any Collateral consisting of a Deposit Account,
Securities Entitlement or held in a Securities Account, upon execution and
delivery by the applicable Obligor, the applicable Securities Intermediary and
the Lender of an agreement granting control to the Lender over such Collateral,
the Lender shall have a valid and perfected, first priority security interest in
such Collateral.

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes
or standing timber.

(d) Accounts. (i) Each Account of the Obligors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Obligor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Obligor to, the account
debtor named therein, (iii) no Account of an Obligor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Lender, has been endorsed over and delivered to, or
submitted to the control of, the Lender, (iv) no surety bond was required or
given in connection with any Account of an Obligor or the contracts or purchase
orders out of which they arose and (v) the right to receive payment under each
Account is assignable.

(e) Equipment and Inventory. With respect to any Equipment and/or Inventory of
an Obligor, each such Obligor has exclusive possession and control of such
Equipment and

 

4



--------------------------------------------------------------------------------

Inventory of such Obligor except for (i) Equipment leased by such Obligor as a
lessee or (ii) Equipment or Inventory in transit with common carriers. No
Inventory of an Obligor is held by a Person other than an Obligor pursuant to
consignment, sale or return, sale on approval or similar arrangement.

(f) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person.

(g) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Lender hereunder except as set forth
on Schedule 1(b) hereto, and (ii) no Obligor holds any Instruments, Documents or
Tangible Chattel Paper required to be pledged and delivered to the Lender
pursuant to Section 4(a)(i) of this Agreement other than as set forth on
Schedule 3(g) hereto. All such certificated securities, Instruments, Documents
and Tangible Chattel Paper have been delivered to the Lender.

(h) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Lender, none of the Pledged Equity (i) is dealt in or traded on
a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

(i) Reserved.

(j) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), (iv) such actions as may be required by Laws
affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Lender or the holders of the
Secured Obligations of the rights and remedies provided for in this Agreement.

 

5



--------------------------------------------------------------------------------

(k) Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $250,000.00 other than as
set forth on Schedule 2(c) hereto.

(l) Copyrights, Patents and Trademarks.

(i) To the best of each Obligor’s knowledge, each Copyright, Patent and
Trademark of such Obligor is valid, subsisting, unexpired, enforceable and has
not been abandoned.

(ii) To the best of each Obligor’s knowledge, no holding, decision or judgment
has been rendered by any Governmental Authority that would limit, cancel or
question the validity of any Copyright, Patent or Trademark of any Obligor.

(iii) No action or proceeding is pending seeking to limit, cancel or question
the validity of any Copyright, Patent or Trademark of any Obligor, or that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the value of any Copyright, Patent or Trademark of any Obligor.

(iv) All applications pertaining to the Copyrights, Patents and Trademarks of
each Obligor have been duly and properly filed, and all registrations or letters
pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued.

(v) No Obligor has made any assignment or agreement in conflict with the
security interest in the Copyrights, Patents or Trademarks of any Obligor
hereunder.

Section 4. Covenants. Each Obligor covenants that until such time as the Secured
Obligations arising under the Loan Documents have been paid in full and the
Commitments have expired or been terminated, such Obligor shall:

(a) Instruments/Chattel Paper/Pledged Equity/Control.

(i) If any amount in excess of $250,000.00 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor at all times or,
if requested by the Lender to perfect its security interest in such Collateral,
is delivered to the Lender duly endorsed in a manner satisfactory to the Lender.
Such Obligor shall ensure that any Collateral consisting of Tangible Chattel
Paper is marked with a legend acceptable to the Lender indicating the Lender’s
security interest in such Tangible Chattel Paper.

(ii) Deliver to the Lender promptly upon the receipt thereof by or on behalf of
an Obligor, all certificates and instruments constituting Pledged Equity. Prior
to delivery to the Lender, all such certificates constituting Pledged Equity
shall be held in trust by such Obligor for the benefit of the Lender pursuant
hereto. All such certificates representing Pledged Equity shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a)(ii) hereto.

 

6



--------------------------------------------------------------------------------

(iii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Lender for the purpose of obtaining and
maintaining control with respect to any Collateral consisting of (i) Deposit
Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights and
(iv) Electronic Chattel Paper.

(b) Filing of Financing Statements, Notices, etc. Each Obligor shall execute and
deliver to the Lender such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Lender may reasonably request) and do all such other things as
the Lender may reasonably deem necessary or appropriate (i) to assure to the
Lender its security interests hereunder, including (A) such instruments as the
Lender may from time to time reasonably request in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC, (B) with
regard to Copyrights, a Notice of Grant of Security Interest in Copyrights in
the form of Exhibit 4(b)(i), (C) with regard to Patents, a Notice of Grant of
Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Exhibit 4(b)(ii) hereto and (D) with regard to
Trademarks, a Notice of Grant of Security Interest in Trademarks for filing with
the United States Patent and Trademark Office in the form of Exhibit 4(b)(iii)
hereto, (ii) to consummate the transactions contemplated hereby and (iii) to
otherwise protect and assure the Lender of its rights and interests hereunder.
Furthermore, each Obligor also hereby irrevocably makes, constitutes and
appoints the Lender, its nominee or any other person whom the Lender may
designate, as such Obligor’s attorney in fact with full power and for the
limited purpose to sign in the name of such Obligor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Lender’s reasonable
discretion would be necessary or appropriate in order to perfect and maintain
perfection of the security interests granted hereunder, such power, being
coupled with an interest, being and remaining irrevocable until such time as the
Secured Obligations arising under the Loan Documents have been paid in full and
the Commitments have expired or been terminated. Each Obligor hereby agrees that
a carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Lender without notice thereof to such Obligor wherever the Lender may in its
sole discretion desire to file the same.

(c) Change in Corporate Structure or Location. Not, without providing ten
(10) days prior written notice to the Lender, change its registered legal name,
change its state of organization, be party to a merger or consolidation or
change its organizational existence.

(d) Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor and the Lender so requests (i) notify such Person in
writing of the Lender’s security interest therein, (ii) instruct such Person to
hold all such Collateral for the Lender’s account and subject to the Lender’s
instructions and (iii) use reasonable best efforts to obtain a written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Lender.

 

7



--------------------------------------------------------------------------------

(e) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of an Obligor’s business.

(f) Commercial Tort Claims. (i) Promptly forward to the Lender an updated
Schedule 2(c) listing any and all Commercial Tort Claims by or in favor of such
Obligor seeking damages in excess of $250,000.00 and (ii) execute and deliver
such statements, documents and notices and do and cause to be done all such
things as may be required by the Lender, or required by Law to create, preserve,
perfect and maintain the Lender’s security interest in any Commercial Tort
Claims initiated by or in favor of any Obligor.

(g) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Equity of such Obligor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(h) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Lender shall have a perfected Lien on such
Fixture or real property.

(i) Issuance or Acquisition of Equity Interests. Not without executing and
delivering, or causing to be executed and delivered, to the Lender such
agreements, documents and instruments as the Lender may reasonably require,
issue or acquire any Pledged Equity consisting of an interest in a partnership
or a limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.

(j) Intellectual Property.

(i) Not do any act or knowingly omit to do any act whereby any material
Copyright may become invalidated and (A) not do any act, or knowingly omit to do
any act, whereby any material Copyright may become injected into the public
domain; (B) notify the Lender immediately if it knows that any material
Copyright may become injected into the public domain or of any materially
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding an Obligor’s
ownership of any such Copyright or its validity; (C) take all necessary steps as
it shall deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) of each material Copyright
owned by an Obligor and to maintain each registration of each material Copyright
owned by an Obligor including, without limitation, filing of applications for
renewal where necessary; and (D) promptly notify the Lender of any material
infringement of any material Copyright of an Obligor of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.

 

8



--------------------------------------------------------------------------------

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Obligor hereunder (except as permitted by the Loan
Agreement).

(iii) (A) Continue to use each material Trademark on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (B) maintain as in the
past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Lender, for the ratable benefit
of the holders of the Secured Obligations, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (E) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any such Trademark may become invalidated.

(iv) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.

(v) Notify the Lender and the holders of the Secured Obligations immediately if
it knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
such Obligor ownership of any Patent or Trademark or its right to register the
same or to keep and maintain the same.

(vi) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each material Patent and
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

(vii) Promptly notify the Lender and the holders of the Secured Obligations
after it learns that any material Patent or Trademark included in the Collateral
is infringed, misappropriated or diluted by a third party and promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or to take such other actions as it shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark.

(viii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Obligor hereunder (except as
permitted by the Loan Agreement).

Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.

 

9



--------------------------------------------------------------------------------

Section 5. Authorization to File Financing Statements. Each Obligor hereby
authorizes the Lender to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Lender may from time to time deem necessary or appropriate in
order to perfect and maintain the security interests granted hereunder in
accordance with the UCC (including authorization to describe the Collateral as
“all personal property”, “all assets” or words of similar meaning).

Section 6. Advances. On failure of any Obligor to perform any of the covenants
and agreements contained herein, the Lender may, at its sole option and in its
sole discretion, perform the same and in so doing may expend such sums as the
Lender may reasonably deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures which the
Lender may make for the protection of the security hereof or which may be
compelled to make by operation of Law. All such sums and amounts so expended
shall be repayable by the Obligors on a joint and several basis promptly upon
timely notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate. No such performance of any covenant or agreement by the Lender
on behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any Default or Event of Default. The Lender may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by an
Obligor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

Section 7. Remedies.

(a) General Remedies. During the existence of an Event of Default, the Lender
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by Law
(including, but not limited to, levy of attachment, garnishment and the rights
and remedies set forth in the UCC of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Lender may, with or without judicial
process or the aid and assistance of others, (i) enter on any premises on which
any of the Collateral may be located and, without resistance or interference by
the Obligors, take possession of the Collateral, (ii) dispose of any Collateral
on any such premises, (iii) require the Obligors to assemble and make available
to the Lender at the expense of the Obligors any Collateral at any place and
time designated by the Lender which is reasonably convenient to both parties,
(iv) remove any Collateral from any such premises for the purpose of effecting
sale or other disposition thereof, and/or (v) without demand and without
advertisement, notice, hearing or process of law, all of which each of the
Obligors hereby waives to the fullest extent permitted by Law, at any place and
time or times, sell and deliver any or all Collateral held by or for it at
public or private sale (which in the case of a private sale of Pledged Equity,
shall be to a restricted group of purchasers who will be obligated to agree,
among other

 

10



--------------------------------------------------------------------------------

things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for Money,
upon credit or otherwise, at such prices and upon such terms as the Lender deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each Obligor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and, in the case of a sale of Pledged Equity,
that the Lender shall have no obligation to delay sale of any such securities
for the period of time necessary to permit the issuer of such securities to
register such securities for public sale under the Securities Act of 1933.
Neither the Lender’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 10.07 of the Loan Agreement at least ten
(10) days before the time of sale or other event giving rise to the requirement
of such notice. The Lender may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Any sale hereunder may be conducted by an auctioneer or any officer
or agent of Secured Party. The Collateral need not be present at any such sale.

(b) Remedies relating to Pledged Equity. Each Obligor further acknowledges and
agrees that any offer to sell any Pledged Equity which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York or Houston, Texas
(to the extent that such offer may be advertised without prior registration
under the Securities Act of 1933), or (ii) made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act of 1933, and the Lender may, in such event, bid for the purchase
of such securities. The Lender shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by applicable Law, any holder of Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable Law, each of
the Obligors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Lender may postpone
or cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Lender may further postpone such sale by
announcement made at such time and place.

(c) Remedies relating to Accounts. During the existence of an Event of Default,
whether or not the Lender has exercised any or all of its rights and remedies
hereunder, (i) each Obligor will promptly upon request of the Lender instruct
all account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Lender and (ii) the Lender shall have the right to
enforce any Obligor’s rights against its customers and account debtors, and the
Lender or its designee may notify any Obligor’s customers and account debtors
that the Accounts of such

 

11



--------------------------------------------------------------------------------

Obligor have been assigned to the Lender or of the Lender’s security interest
therein, and may (either in its own name or in the name of an Obligor or both)
demand, collect (including without limitation by way of a lockbox arrangement),
receive, take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Lender’s discretion, file any claim or take any other action or proceeding
to protect and realize upon the security interest of the holders of the Secured
Obligations in the Accounts. Each Obligor acknowledges and agrees that the
Proceeds of its Accounts remitted to or on behalf of the Lender in accordance
with the provisions hereof shall be solely for the Lender’s own convenience and
that such Obligor shall not have any right, title or interest in such Accounts
or in any such other amounts except as expressly provided herein. The Lender
shall have no liability or responsibility to any Obligor for acceptance of a
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
or be responsible for determining the correctness of any remittance.
Furthermore, during the existence of an Event of Default, (i) the Lender shall
have the right, but not the obligation, to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and the Obligors shall furnish all such assistance and information as
the Lender may require in connection with such test verifications, (ii) upon the
Lender’s request and at the expense of the Obligors, the Obligors shall cause
independent public accountants or others satisfactory to the Lender to furnish
to the Lender reports showing reconciliations, aging and test verifications of,
and trial balances for, the Accounts and (iii) the Lender in its own name or in
the name of others may communicate with account debtors on the Accounts to
verify with them to the Lender’s satisfaction the existence, amount and terms of
any Accounts.

(d) Access. In addition to the rights and remedies hereunder, during the
existence of an Event of Default, the Lender shall have the right to enter and
remain upon the various premises of the Obligors without cost or charge to the
Lender, and use the same, together with materials, supplies, books and records
of the Obligors for the purpose of collecting and liquidating the Collateral, or
for preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Lender may remove
Collateral, or any part thereof, from such premises and/or any records with
respect thereto, in order to effectively collect or liquidate such Collateral.

(e) Nonexclusive Nature of Remedies. Failure by the Lender to exercise any
right, remedy or option under this Agreement, any other Loan Document, any other
document relating to the Secured Obligations, or as provided by Law, or any
delay by the Lender in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Lender shall only be granted as provided herein. To the extent permitted by
Law, neither the Lender, nor any party acting as attorney for the Lender shall
be liable hereunder for any acts or omissions or for any error of judgment or
mistake of fact or law other than their gross negligence or willful misconduct
hereunder. The rights, powers and remedies of Lender hereunder shall be in
addition to all rights, powers and remedies given by statute, rule of law or any
other Loan Document and are cumulative. The exercise of any one or more of the
rights, powers and remedies provided herein shall not be construed as a waiver
of any of the other rights, powers and remedies of Lender. Furthermore,
regardless of whether or not the UCC is in effect in the jurisdiction where such
rights, powers and remedies are asserted, Lender shall have the rights, powers
and remedies of a secured party under the UCC, as amended from time to time.

 

12



--------------------------------------------------------------------------------

(f) Retention of Collateral. In addition to the rights and remedies hereunder,
the Lender may, in compliance with Sections 9.620 and 9.621 of the UCC or
otherwise complying with the requirements of applicable Law of the relevant
jurisdiction, accept or retain the Collateral in satisfaction of the Secured
Obligations. Unless and until the Lender shall have provided such notices,
however, the Lender shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.

(g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Lender or the
holders of the Secured Obligations are legally entitled, the Obligors shall be
jointly and severally liable for the deficiency, together with interest thereon
at the Default Rate, together with the costs of collection and the fees, charges
and disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Obligors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

Section 8. Rights of the Lender.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Lender and each of its designees
or agents, as attorney-in-fact of such Obligor, irrevocably and with power of
substitution, with authority to take any or all of the following actions during
the existence of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Lender may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Lender may deem reasonably
appropriate;

(iv) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Lender were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

 

13



--------------------------------------------------------------------------------

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Lender may
determine necessary in order to perfect and maintain the security interests and
Liens granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;

(viii) to institute any foreclosure proceedings that the Lender may deem
appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Lender may reasonably deem appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Lender or one or more of the holders of the Secured Obligations or into the
name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 7 hereof;

(xii) to pay or discharge taxes, Liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Lender or as the Lender shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

(xv) do and perform all such other acts and things as the Lender may reasonably
deem to be necessary, proper or convenient in connection with the Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated. The Lender shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Lender in this Agreement, and shall not be liable for
any failure to do so or any delay in doing so. The Lender shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct. This
power of attorney is conferred on the Lender solely to protect, preserve and
realize upon its security interest in the Collateral. This power of attorney
shall not create any fiduciary obligations or relationship on the part of the
Lender for the benefit of any Obligor.

 

14



--------------------------------------------------------------------------------

(b) The Lender’s Duty of Care. Other than the exercise of reasonable care to
assure the safe custody of the Collateral while being held by the Lender
hereunder, the Lender shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Obligors shall be
responsible for preservation of all rights in the Collateral, and the Lender
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Obligors. The Lender shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Lender accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Lender shall not have responsibility for taking any
necessary steps to preserve rights against any parties with respect to any of
the Collateral. In the event of a public or private sale of Collateral pursuant
to Section 7 hereof, the Lender shall have no responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Lender has or is deemed to have knowledge of such matters, or (ii) taking
any steps clean, repair or otherwise prepare the Collateral for sale.

(c) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Lender nor any holder of
Secured Obligations shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Lender or any holder of Secured Obligations of any payment
relating to such Account pursuant hereto, nor shall the Lender or any holder of
Secured Obligations be obligated in any manner to perform any of the obligations
of an Obligor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(d) Voting and Payment Rights in Respect of the Pledged Equity.

(i) So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Pledged Equity
of such Obligor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Loan Agreement and (B) receive and retain any and
all dividends (other than stock dividends and other dividends constituting
Collateral which are addressed hereinabove), principal or interest paid in
respect of the Pledged Equity to the extent they are allowed under the Loan
Agreement; and

(ii) During the existence of an Event of Default, (A) all rights of an Obligor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Lender which shall then have the
sole right to exercise such voting and other consensual rights, (B) all rights
of an Obligor to receive the dividends, principal and interest payments which it
would otherwise be authorized to receive and retain pursuant to clause (i)(B)
above shall

 

15



--------------------------------------------------------------------------------

cease and all such rights shall thereupon be vested in the Lender which shall
then have the sole right to receive and hold as Collateral such dividends,
principal and interest payments, and (C) all dividends, principal and interest
payments which are received by an Obligor contrary to the provisions of
clause (ii)(B) above shall be received in trust for the benefit of the Lender,
shall be segregated from other property or funds of such Obligor, and shall be
forthwith paid over to the Lender as Collateral in the exact form received, to
be held by the Lender as Collateral and as further collateral security for the
Secured Obligations.

(e) Releases of Collateral. (i) If any Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Loan
Agreement, then the Lender, at the request and sole expense of such Obligor,
shall promptly execute and deliver to such Obligor all releases and other
documents, and take such other action, reasonably necessary for the release of
the Liens created hereby or by any other Collateral Document on such Collateral.
(ii) The Lender may release any of the Pledged Equity from this Agreement or may
substitute any of the Pledged Equity for other Pledged Equity without altering,
varying or diminishing in any way the force, effect, lien, pledge or security
interest of this Agreement as to any Pledged Equity not expressly released or
substituted, and this Agreement shall continue as a first priority lien on all
Pledged Equity not expressly released or substituted.

Section 9. Application of Proceeds. Upon the acceleration of the Obligations
pursuant to Section 8.02 of the Loan Agreement, any payments in respect of the
Secured Obligations and any proceeds of the Collateral, when received by the
Lender or any holder of the Secured Obligations in Money, will be applied in
reduction of the Secured Obligations in the order set forth in Section 8.03 of
the Loan Agreement.

Section 10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until such time as the
Secured Obligations arising under the Loan Documents have been paid in full and
the Commitments have expired or been terminated, at which time this Agreement
shall be automatically terminated and the Lender shall, upon the request and at
the expense of the Obligors, forthwith release all of its Liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Obligors evidencing such
termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Lender or any holder of the Secured Obligations as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Lender or any holder of the
Secured Obligations in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.

Section 11. Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated

 

16



--------------------------------------------------------------------------------

except as set forth in Section 10.10 of the Loan Agreement; provided that any
update or revision to Schedule 2(c) hereof delivered by any Obligor shall not
constitute an amendment for purposes of this Section 11 or Section 10.10 of the
Loan Agreement.

Section 12. Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Lender its successors and permitted assigns.

Section 13. Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 10.07 of the Loan Agreement.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

Section 15. Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

Section 16. Choice of Law and Venue; Arbitration. The terms of Sections 10.09
and 10.31 of the Loan Agreement with respect to choice of law, venue, and
arbitration are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

Section 17. Severability. If any provision of any of the Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

Section 18. Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

Section 19. Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Lender shall
have the right to proceed against such other property, guarantee or endorsement
during the existence of any Event of Default, and the Lender shall have the
right, in its sole discretion, to determine which rights, security, Liens or
remedies the Lender shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or the Secured Obligations or any of the rights of the Lender or the holders of
the Secured Obligations under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.

 

17



--------------------------------------------------------------------------------

Section 20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Lender a Joinder Agreement. Immediately upon such execution and delivery of such
Joinder Agreement (and without any further action), each such additional Person
will become a party to this Agreement as an “Obligor” and have all of the rights
and obligations of an Obligor hereunder and this Agreement and the schedules
hereto shall be deemed amended by such Joinder Agreement.

Section 21. Acceptance. This Agreement shall be deemed accepted by the Lender
upon its delivery by the Obligors on the Closing Date.

Section 22. Exhibits. All exhibits and schedules to this Agreement are
incorporated herein by reference for all purposes.

Section 23. Entire Agreement. THIS AGREEMENT AND THE OTHER RELATED LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of page intentionally left blank; signatures appear on following
pages.]

 

18



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS: OMEGA PROTEIN CORPORATION By:   /s/   Robert W. Stockton     Robert W.
Stockton     Executive Vice President and     Chief Financial Officer OMEGA
PROTEIN, INC. By:   /s/   Robert W. Stockton     Robert W. Stockton     Vice
President and Treasurer PROTEIN FINANCE COMPANY By:   /s/   Robert W. Stockton  
  Robert W. Stockton     Vice President and Treasurer OMEGA INTERNATIONAL
MARKETING COMPANY By:   /s/   Robert W. Stockton     Robert W. Stockton     Vice
President and Treasurer



--------------------------------------------------------------------------------

OMEGA INTERNATIONAL DISTRIBUTION COMPANY By:   /s/   Robert W. Stockton    
Robert W. Stockton     Vice President and Treasurer OMEGA SHIPYARD, INC. By:  
/s/   Robert W. Stockton     Robert W. Stockton     Vice President and Treasurer
PROTEIN INDUSTRIES, INC. By:   /s/   Robert W. Stockton     Robert W. Stockton  
  Vice President and Treasurer